Case 2:19-cv-00042-HYJ-MV ECF No. 170, PageID.1269 Filed 07/02/21 Page 1 of 1

                         UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF MICHIGAN
                              NORTHERN DIVISION


  DAVID PEPIN,

            Plaintiff,                         Case No. 2:19−cv−42

      v.

  WISCONSIN CENTRAL LTD.,

            Defendant.
                                          /

                                    CLERK'S NOTICE
  The clerk's office has reviewed the following recent filing and notifies the filer
  as follows:
  TO: Charles Henry Russell , III
  RE: Memorandum in Support of a Motion (ECF No. 169)
  REASON FOR NOTICE: Exhibits or attachments are not identified on their
  face by number or letter.
  RECOMMENDED ACTION: None.
  INFORMATION FOR FUTURE REFERENCE: Local Civil Rule 5.7(d)(vii)
  requires that all exhibits and attachments contain on their face a prominent
  exhibit number or letter. This is particularly helpful to the court should the
  document be printed.
  For further assistance, please contact the ECF Help Desk at
  ecfhelp@miwd.uscourts.gov, or by phone at (800) 290−2742 or (616)
  456−2206.


                                          CLERK OF COURT

  Dated: July 2, 2021               By:    /s/ M. Carlson
                                          Deputy Clerk
